Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered December 8, 2004, convicting him of kidnapping in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that the evidence was legally insufficient to prove, beyond a reasonable doubt, that he abducted the victim by either secreting or holding her in a place where she was not likely to be found or by using or threatening to use deadly force (see Penal Law § 135.00 [2]). The defendant’s legal insufficiency claim is not preserved for appellate review to the extent it is premised upon whether there was legally sufficient evidence to prove, beyond a reasonable doubt, that he abducted the victim by using or threatening to use deadly force (see CPL 470.05 [2]; People v Hawkins, 11 NY3d 484 [2008]; People v Payne, 3 NY3d 266, 280 [2004]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Thibodeau, 267 AD2d 952 [1999]; People v Salimi, 159 AD2d 658 [1990]).
In fulfilling our responsibility to conduct an independent *759review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant was afforded meaningful representation (see People v Henry, 95 NY2d 563 [2000]; People v Hobot, 84 NY2d 1021 [1995]; People v Baldi, 54 NY2d 137 [1981]; People v Acevedo, 44 AD3d 168, 173 [2007]; People v Dolan, 2 AD3d 745 [2003]; People v Groonell, 256 AD2d 356, 357 [1998]).
The defendant’s remaining contentions raised in points II and III of his brief are not preserved for appellate review. Rivera, J.P, Santucci, Garni and Dickerson, JJ., concur.